
	
		I
		112th CONGRESS
		1st Session
		H. R. 342
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XIX and XVIII of the Social Security Act,
		  as amended by the Patient Protection and Affordable Care Act and the Health
		  Care and Education Reconciliation Act of 2010, with respect to payment of
		  disproportionate share hospitals (DSH) under the Medicare and Medicaid
		  programs.
	
	
		1.Medicare DSH report and
			 payment adjustments in response to coverage expansion instead of PPACA and
			 HCERA revisions
			(a)DSH
			 reportNot later than January
			 1, 2016, the Secretary of Health and Human Services shall submit to Congress a
			 report on Medicare DSH taking into account the impact of the health care
			 reforms carried out under the Patient Protection and Affordable Care Act, as
			 amended by the Health Care and Education Reconciliation Act of 2010, in
			 reducing the number of uninsured individuals. The report shall include
			 recommendations relating to the following:
				(1)The appropriate
			 amount, targeting, and distribution of Medicare DSH to compensate for higher
			 Medicare costs, Medicaid reimbursement shortfalls, and uncompensated care
			 associated with serving low-income beneficiaries (taking into account
			 variations in the empirical justification for Medicare DSH attributable to
			 hospital characteristics, including bed size), consistent with the original
			 intent of Medicare DSH.
				(2)The appropriate
			 amount, targeting, and distribution of Medicare DSH to hospitals given their
			 continued uncompensated care costs, to the extent such costs remain.
				(b)Payment
			 adjustments in response to coverage expansion
				(1)In
			 generalIf there is a
			 significant decrease in the national rate of uninsurance as a result of
			 corrected PPACA (as determined under paragraph (2)(A)), then the Secretary of
			 Health and Human Services shall, beginning no earlier than fiscal year 2018,
			 implement the following adjustments to Medicare DSH:
					(A)In lieu of the amount of Medicare DSH
			 payment that would otherwise be made under section 1886(d)(5)(F) of the Social
			 Security Act, the amount of Medicare DSH payment shall be an amount based on
			 the recommendations of the report under subsection (a)(1) and shall take into
			 account variations in the empirical justification for Medicare DSH attributable
			 to hospital characteristics, including bed size.
					(B)Subject to
			 paragraph (3), make an additional payment to a hospital by an amount that is
			 estimated based on the amount of uncompensated care provided by the hospital
			 based on criteria for uncompensated care as determined by the Secretary, which
			 shall exclude bad debt.
					(2)Significant
			 decrease in national rate of uninsurance as a result of this ActFor purposes of this subsection—
					(A)In
			 generalThere is a significant decrease in the national
			 rate of uninsurance as a result of corrected PPACA if there is a
			 decrease in the national rate of uninsurance (as defined in subparagraph (B))
			 from 2012 to 2014 that exceeds 8 percentage points.
					(B)National rate of
			 uninsurance definedThe term national rate of
			 uninsurance means, for a year, such rate for the under-65 population for
			 the year as determined and published by the Bureau of the Census in its Current
			 Population Survey in or about September of the succeeding year.
					(3)Uncompensated
			 care increase
					(A)Computation of
			 DSH savingsFor each fiscal
			 year (beginning with fiscal year 2018), the Secretary shall estimate the
			 aggregate reduction in the amount of Medicare DSH payment that would be
			 expected to result from the adjustment under paragraph (1)(A).
					(B)Structure of
			 payment increaseThe
			 Secretary shall compute the additional payment to a hospital as described in
			 paragraph (1)(B) for a fiscal year in accordance with a formula established by
			 the Secretary that provides that—
						(i)the
			 estimated aggregate amount of such increase for the fiscal year does not exceed
			 50 percent of the aggregate reduction in Medicare DSH estimated by the
			 Secretary for such fiscal year; and
						(ii)hospitals with
			 higher levels of uncompensated care receive a greater increase.
						(c)DefinitionsIn
			 this section:
				(1)The term
			 Medicare DSH means adjustments in payments under section
			 1886(d)(5)(F) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(F)) for
			 inpatient hospital services furnished by disproportionate share
			 hospitals.
				(2)The term corrected PPACA means
			 the Patient Protection and Affordable Care Act, as amended by the Health Care
			 and Education Reconciliation Act of 2010.
				(d)Elimination of
			 HCERA provisionSection 1886
			 of the Social Security Act (42 U.S.C. 1395ww), as amended by sections 3133 and
			 10316 of the Patient Protection and Affordable Care Act and section 1104 of the
			 Health Care and Education Reconciliation Act of 2010, is amended—
				(1)in subsection (d)(5)(F)(i), by striking
			 Subject to subsection (r), for and inserting For;
			 and
				(2)by striking
			 subsection (r).
				2.Medicaid DSH
			 revisionsSection
			 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)), as
			 amended by sections 2551(a)(4) and 10201(e)(1) of the Patient Protection and
			 Affordable Care Act and section 1203(a) of the Health Care and Education
			 Reconciliation Act of 2010, is amended—
			(1)clause (i), by
			 striking 2014 through 2020 and inserting 2018 through
			 2024; and
			(2)in subclauses (I) through (VII) of clause
			 (ii), by striking 2014, 2015,
			 2016, 2017, 2018,
			 2019, and 2020 and inserting 2018,
			 2019, 2020, 2021,
			 2022, 2023, and 2024,
			 respectively.
			
